DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Status of Claims
Claims 1-4, 6-14, 38-39 and 44-60 were rejected in Office Action mailed on 04/29/2020.
Applicant filed a response, amended claim 1-2, 4, 6-13, 45, canceled claims 46-47, 50-51 and 55-60, and added claims 61-62.
Claims 1-4, 6-15, 18-20, 28, 37-39, and 41-62 are currently pending in the application, of claims 15, 18-20, 28, 37, and 42-43 are withdrawn from consideration. Claims 5, 16-17, 21-27, 29-36, and 40 were previously canceled.  
The merits of claims 1-4, 6-14, 38-39, 41, 44-45, 48-49, 52-54, and 61-62 are addressed below.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 15, 18-20, 28, 37 and 42-43 directed to an invention non-elected with traverse in the reply filed on 04/09/2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-4, 6-14, 38-39, 41, 44-45, 48-49, 52-54, and 61-62 are allowed over the “closest” prior art of record Epple.
The following is an examiner’s statement of reasons for allowance: 
The prior art, taken alone or in combination, fails to teach or suggests the particulars of the two stage adhesive exhibiting a first stage in which the adhesive is initially in the form of a pressure sensitive adhesive (PSA) and upon exposure to heat, converts from the pressure sensitive adhesive (PSA) to a permanent, non-PSA, wherein the pressure sensitive adhesive comprises 10-90 wt% of an acrylic backbone base polymer having a molecular weight (Mw) of 5,000 to 1,000,000, wherein the two stage adhesive converts from the PSA to the permanent, non-PSA adhesive upon exposure to a temperature within a range of from 80 °C to 240 °C, and wherein the heat exposure is for a time period of about 1 second to about 200 seconds.
Therefore, absent further hints in the prior art, it would not have been obvious to modify or combine the teachings of Epple to have arrived at the presently claimed invention.
In light of the above, claims 1-4, 6-14, 38-39, 41, 44-45, 48-49, 52-54, and 61-62 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746